



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Abdulle, 2018 ONCA 643

DATE: 20180717

DOCKET: C64201

Benotto, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mohamed Farah Abdulle

Appellant

Mohamed Farah Abdulle, acting in person

Concetta Zary, for the respondent

Ingrid Grant, duty counsel

Heard and released orally: July 11, 2018

On appeal from the conviction entered on November 18,
    2015 and the sentence imposed on October 31, 2016 by Justice Robert N. Beaudoin
    of the Superior Court of Justice.

REASONS FOR DECISION

[1]

The appellant was convicted of multiple offences under the
Criminal
    Code
,
R.S.C., 1985, c. C-46, and
the
Immigration and Refugee Protection Act
, SC 2001, c 27, in
    respect of fraudulent refugee applications  170 applications in total. After
    staying some counts in order to comply with the rule against multiple
    convictions, the trial judge imposed the total sentence of 45 months
    imprisonment less credit for a modest number of days of pre-sentence custody.
    The appellant appeals his convictions and sentence.

[2]

In our view, there is no merit in the conviction appeal. The evidence
    overwhelmingly supported the trial judges findings of guilt. The trial judge
    gave careful reasons in support of his overall conclusions. He evaluated the
    evidence of each witness and made sound credibility findings. Moreover, the
    trial judge found that the appellants evidence was completely unworthy of belief
     a finding he was entitled to make. The trial judge considered all of this
    evidence within the framework of
R. v. W.(D.),
[1991] 1 S.C.R. 742
.
We
    see no error.

[3]

During the oral argument of this appeal, the appellant provided written
    submissions raising various grounds of appeal. In particular, the appellant
    suggests that there were problems with the interpretation services he received
    during his trial. On the basis of the very limited information provided to us
    on this issue, we are satisfied that the trial judge properly dealt with the
    interpretation issues as they arose. If there were other issues that troubled
    the appellant, he ought to have raised them with the trial judge at the time.
    There is no indication that any of this impacted on the fairness of the
    appellants trial during which he was represented by counsel throughout. We see
    no merit in these or any of the other grounds of appeal raised by the appellant
    in his written materials or in oral argument.

[4]

The appeal against conviction is dismissed.

[5]

The appellant also seeks leave to appeal his sentence. He argues that it
    was too harsh and failed to give effect to the mitigating features present in
    his case. Again, we disagree. There were many serious aggravating factors in
    this case including:

i.

the number of fraudulent applications;

ii.

the multiple breaches of trust committed by the appellant; and

iii.

the appellants motives of financial gain and enhancing his standing in
    his community.

A sentence
    emphasizing general deterrence and denunciation was required to address these
    aggravating factors and to restore faith in the integrity of Canadas
    immigration system.
The sentence imposed falls within the
    appropriate range for this type and pattern of offending.

[6]

Leave to appeal is granted, but the appeal against
    sentence is dismissed.

M.L. Benotto J.A.

Gary T. Trotter J.A.

David M. Paciocoo
    J.A.


